DETAILED ACTION
The communication dated 10/15/2019 has been entered and fully considered.
Claims 1-15 were canceled. Claims 16-34 were added. Claims 16-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 23 is objected to because of the following informalities:  change line 1 to read, in part, “wherein [[he]] the bottom panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budzynski et al. WO 2017032779 A1 (henceforth referred to as Budzynski). Citations to Budzynski, however, will be made to the English-equivalent document, Budzynski et al. U.S. Publication 2020/0196829.
As for claim 16, Budzynski teaches a dishwashing compartment (paragraph [0058]; Fig. 1: part 2), equivalent to the claimed dishwasher cavity, for a dishwasher (paragraph [0058]; Fig. 1: part 1), equivalent to the household dishwasher, dishwashing compartment 2 comprising: a hollowed metal floor (paragraph [0059]; Fig. 1: part 6), equivalent to the claimed bottom panel having a bottom portion; a metal shroud (paragraph [0059]; Fig. 1: part 8), equivalent to the claimed U-shaped dishwasher cavity jacket, arranged on hollowed metal floor 6 and fixedly connected thereto (paragraph [0059]; Fig. 1), hollowed metal floor 6 and metal shroud 8 configured to form an outward 90° bend (paragraph [0066]; Fig. 3: part 11), equivalent to the claimed attachment flange, that encircles dishwashing compartment 2 (paragraph [0078]; Figs. 1-3); and a metal rear wall (paragraph [0059]; Fig. 1: part 7), equivalent to the claimed back panel, attached to hollowed metal floor 6 and to metal shroud 8 via outward 90° bend 11 (paragraph [0078]; Figs. 1-3), wherein hollowed metal floor 6 comprises a stamped step, which faces in a direction of a metal ceiling (paragraph [0059]; Fig. 1: part 4), equivalent to the claimed top panel, of metal shroud 8 and protrudes out of the bottom portion of hollowed metal floor 6, with outward 90° bend 11 having a part formed on the stamped step (paragraph [0104]; Figs. 18-19).
As for claim 17, Budzynski further teaches that the stamped step comprises a first step portion, which is arranged at an angle of inclination with respect to the bottom 6, and a second step portion, which is arranged parallel to the bottom portion of hollowed metal floor 6, with the first step portion being arranged between the bottom portion and the second step portion (paragraph [0104]; Figs. 18-19).
As for claim 18, Budzynski further teaches that the stamped step is sized to extend into a side panel portion of hollowed metal floor 6 (paragraph [0104]; Figs. 18-19).
As for claim 23, Budzynski further teaches that hollowed metal floor 6 comprises a first side panel portion and a second side panel portion, said bottom portion of hollowed metal floor 6 being arranged between the first side panel portion and the second side panel portion (paragraph [0104]; Figs. 18-19).
As for claim 24, Budzynski further teaches that metal shroud 8 comprises a right-hand metal side wall (paragraph [0059]; Fig. 1: part 3), equivalent to the claimed first side panel, fixedly connected to hollowed metal floor 6, and a left-hand metal side wall (paragraph [0059]; Fig. 1: part 5), equivalent to the claimed second side panel, fixedly connected to hollowed metal floor 6, metal ceiling 4 of metal shroud 8 being arranged between right-hand metal side wall 3 and left-hand metal side wall 5 (paragraph [0059]; Fig. 1).
As for claim 25, Budzynski further teaches that outward 90° bend 11 extends in a vertical manner with respect to metal shroud 8 and the bottom portion of hollowed metal floor 6 (paragraphs [0072], [0074], and [0078]; Figs. 1-3).
As for claim 26, Budzynski further teaches that metal rear wall 7 is welded to outward 90° bend 11 (paragraphs [0072], [0074], and [0078]; Figs. 1-3)
As for claim 27, Budzynski further teaches that metal rear wall 7 is spot-welded to outward 90° bend 11 (paragraphs [0072], [0074], and [0078]; Figs. 1-3).
As for claim 28, Budzynski teaches a dishwasher (paragraph [0058]; Fig. 1: part 1), equivalent to the claimed household dishwasher, comprising a dishwashing compartment (paragraph [0058]; Fig. 1: part 2), equivalent to the claimed dishwasher cavity, dishwashing compartment 2 comprising: a hollowed metal floor (paragraph [0059]; Fig. 1: part 6), equivalent to the claimed bottom panel having a bottom portion; a metal shroud (paragraph [0059]; Fig. 1: part 8), equivalent to the claimed U-shaped dishwasher cavity jacket, arranged on hollowed metal floor 6 and fixedly connected thereto (paragraph [0059]; Fig. 1), hollowed metal floor 6 and metal shroud 8 configured to form an outward 90° bend (paragraph [0066]; Fig. 3: part 11), equivalent to the claimed attachment flange, that encircles dishwashing compartment 2 (paragraph [0078]; Figs. 1-3); and a metal rear wall (paragraph [0059]; Fig. 1: part 7), equivalent to the claimed back panel, attached to hollowed metal floor 6 and to metal shroud 8 via outward 90° bend 11 (paragraph [0078]; Figs. 1-3), wherein hollowed metal floor 6 comprises a stamped step, which faces in a direction of a metal ceiling (paragraph [0059]; Fig. 1: part 4), equivalent to the claimed top panel, of metal shroud 8 and protrudes out of the bottom portion of hollowed metal floor 6, with outward 90° bend 11 having a part formed on the stamped step (paragraph [0104]; Figs. 18-19).
As for claim 29, Budzynski teaches a method for producing a dishwashing compartment (paragraph [0058]; Fig. 1: part 2), equivalent to the claimed dishwasher cavity, for a dishwasher (paragraph [0058]; Fig. 1: part 1), equivalent to the claimed household dishwasher, said method comprising: forming a stamped step in a hollowed paragraph [0059]; Fig. 1: part 6), equivalent to the claimed bottom panel, such as to protrude from a bottom portion of hollowed metal floor 6 (paragraph [0104]; Figs. 18-19); connecting a metal shroud (paragraph [0059]; Fig. 1: part 8), equivalent to the claimed U-shaped dishwasher cavity jacket, to hollowed metal floor 6 in such a manner that the stamped step extends in a direction of a metal ceiling (paragraph [0059]; Fig. 1: part 4), equivalent to the claimed top panel, of metal shroud 8 (paragraph [0104]; Figs. 18-19); encircling metal shroud 8 and hollowed metal floor 6 by an outward 90° bend (paragraph [0066]; Fig. 3: part 11), equivalent to the claimed attachment flange, with a part of outward 90° bend 11 being formed by the stamped step (paragraph [0078]; Figs. 1-3); and connecting a metal rear wall (paragraph [0059]; Fig. 1: part 7), equivalent to the claimed back panel, to outward 90° bend 11 (paragraph [0078]; Figs. 1-3).
As for claim 30, Budzynski further teaches that the stamped step is formed together with the part of outward 90° bend 11 during production of hollowed metal floor 6 (paragraph [0104]; Figs. 18-19).

Allowable Subject Matter
Claims 19-22 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711